J-S22026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CONNOR DAVID POWELL                        :
                                               :
                       Appellant               :     No. 1722 MDA 2018

       Appeal from the Judgment of Sentence Entered September 4, 2018
    In the Court of Common Pleas of Cumberland County Criminal Division at
                        No(s): CP-21-CR-0003140-2017


BEFORE:      SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

MEMORANDUM BY DUBOW, J.:                           FILED: JULY 25, 2019

        Appellant, Connor David Powell, appeals from the Judgment of Sentence

entered in the Cumberland County Court of Common Pleas, after he pleaded

guilty to one count each of Firearms Not to be Carried Without a License,

Simple Assault, and Attempted Indecent Assault.1 Appellant claims that his

25-year registration requirement under the Sex Offender Registration and

Notification Act (“SORNA”)2 is illegal, averring that the trial court could not

order registration in excess of the maximum possible incarceration period of



____________________________________________


118 Pa.C.S. §§ 6106(a)(1); 2701(a)(1); and 3126(a)(2), respectively. The
Commonwealth graded the Attempted Indecent Assault charge to which
Appellant pleaded guilty as a first-degree misdemeanor.

2   42 Pa.C.S. § 9799.10 et seq.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22026-19



five years.3 After careful review, we reject Appellant’s claim and affirm his

Judgment of Sentence.

       A detailed recitation of the facts and procedural history is not necessary

to our disposition. In sum, following his guilty plea to the above charges, on

September 4, 2018, the trial court sentenced Appellant to a term of six to 23

months’ incarceration followed by 36 months’ probation.                 The court also

notified Appellant orally and in writing of his 25-year reporting and registration

requirement as a SORNA Tier II sexual offender.

       On September 10, 2018, Appellant filed a Motion to Modify Sentence,

seeking to vacate the portion of his sentence imposing the SORNA reporting

and registration requirements.          Appellant argued that the reporting and

registration        requirements    pursuant     to   SORNA    are      unconstitutional

punishments under Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017),

and the Sixth and Fourteenth Amendments to the U.S. Constitution.                  See

Motion to Modify Sentence, 9/10/18, at 1, 4 (unpaginated). Appellant also

argued that this portion of his sentence is illegal because SORNA reporting

and registration is not included in the list of sentencing alternatives offered to

a sentencing court when determining a defendant’s sentence, and the 25-year

registration term exceeds the maximum permissible sentence for a defendant

convicted      of    Attempted     Indecent    Assault,   graded   as   a   first-degree



____________________________________________


3 See 18 Pa.C.S. § 1104(1) (providing for a maximum sentence of five years
for a conviction for a misdemeanor of the first degree).

                                           -2-
J-S22026-19



misdemeanor. Id. at 2-3 (unpaginated) (citing 42 Pa.C.S. § 9721; 18 Pa.C.S.

§ 1104(1)).

      The Commonwealth filed a Response to Appellant’s Motion to Modify

Sentence on September 12, 2018. The trial court denied Appellant’s Motion

the next day.

      This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P 1925.

      Appellant raises the following three issues on appeal:

      1. Is [Appellant’s] Sentence of 25 years of punishment pursuant
         to SORNA illegal since SORNA is not a sentencing alternative
         authorized by Section 9721 of the Judicial Code, and the trial
         court therefore lacked authority to impose such a sentence?

      2. Is [Appellant’s] Sentence of 25 years of punishment pursuant
         to SORNA illegal since the statutory maximum for a
         misdemeanor of the first degree as codified in Section 1104 of
         the Criminal Code is five years?

      3. Is [Appellant’s] Sentence of 25 years of punishment pursuant
         to SORNA a violation of both the Six and Fourteenth
         Amendments to the United States Constitution as the penalty
         imposed was increased beyond the prescribed statutory
         maximum based upon the General Assembly’s factual
         determination that Appellant “pose[s] a high risk of committing
         additional sexual offenses,” 42 Pa.C.S. § 9799.11(a)(4), a fact
         that was not submitted to a jury nor proven beyond a
         reasonable doubt as required by Apprendi v. New Jersey,
         530 U.S. 466 (2000)?

Appellant’s Brief at 6 (some capitalization omitted).

      As Appellant’s issues are interrelated, we address them together. These

issues present pure questions of law; therefore, this Court’s standard of review

is de novo, and our scope of review is plenary. Muniz, 164 A.3d at 1195.


                                     -3-
J-S22026-19



      In his first issue, Appellant claims that his sentence is illegal because

the sentencing court lacked authority to impose the SORNA registration and

reporting requirements because those requirements are not included as

sentencing alternatives in the Sentencing Code, 42 Pa.C.S. § 9721.

Appellant’s Brief at 10-11. Next, Appellant claims that his sentence is illegal

because it exceeds the statutory maximum sentence of five years for a first-

degree misdemeanor. Id. at 12-14. Last, citing Apprendi, Appellant avers

that his sentence is illegal because “the penalty imposed was increased

beyond the statutory maximum based upon a fact that was not found by a

jury beyond a reasonable doubt.” Appellant’s Brief at 15.

      This Court recently addressed claims identical to those Appellant raised

here, and found them meritless. With respect to Appellant’s first two claims,

in Commonwealth v. Martin, 205 A.3d 1247 (Pa. Super. 2019), this Court

held that SORNA’s reporting and registration requirements were not illegal

because the period of registration under SORNA is separate and apart from

Appellant’s incarceration, and not constrained by Chapter 11 of the Crimes

Code. Martin, 205 A.3d at 1250-52 (citing Commonwealth v. Strafford,

194 A.3d 168 (Pa. Super. 2018) (holding SORNA’s registration requirements

are not governed by the statutory maximum sentences set forth in Chapter

11 of the Crimes Code, and that a lifetime registration requirement authorized

by SORNA does not constitute an illegal sentence); Commonwealth v.

Bricker, 198 A.3d 371 (Pa. Super. 2018) (same)).




                                     -4-
J-S22026-19



      With respect to Appellant’s final claim, the Martin Court was

unpersuaded by that defendant’s reliance on Apprendi.           It distinguished

Apprendi, noting that, unlike the defendant in Apprendi, because Martin

entered a guilty plea and the sentencing court advised Martin of the resulting

registration and reporting requirements, the sentencing court in Martin did

not make a factual finding that increased the defendant’s sentence. Martin,

205 A.3d at 1252.

      Martin is dispositive here and binding authority. We, thus, conclude

that Appellant’s 25-year registration period authorized by SORNA does not

constitute an illegal sentence. Accordingly, Appellant is not entitled to relief.

      Judgment of Sentence affirmed.

      Judge Shogan joins the memorandum.

      Judge Pellegrini concurs in result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2019




                                      -5-